     Case 1:19-cv-06122-GHW-SLC Document 109 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MORETON BINN, et al.,

                                Plaintiffs,

         against
                                                        CIVIL ACTION NO.: 19 Civ. 6122 (GHW) (SLC)

                                                             ORDER FOR ADDITIONAL BRIEFING
BERNSTEIN, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge:

         The Court is in receipt of the parties’ letters at ECF Nos. 107 and 108 regarding the effects

on this case of the Second Circuit’s order dated May 8, 2020 in Binn v. Bernstein, et al., No. 19-

1636 (the “Order”), and believes additional briefing on the effects of the Order is warranted.

         Defendants are directed to submit to the Court by June 1, 2020 a supplemental brief, no

longer than seven (7) pages, on the impact of the Order in this case, focusing on any res judicata

effects. By June 15, 2020, Plaintiffs shall respond in a brief of no longer than seven (7) pages. If

necessary, by June 22, 2020, Defendants may reply to Plaintiffs’ response in a submission of no

more than three (3) pages.



Dated:             New York, New York
                   May 18, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
